Dissenting Opinion by
Weight, J.:
Prior to April 7, 1960, claimant had not been employed in the mining industry for almost six years. He then purportedly worked three days for a local coal company. It is my view that the Board of Review, *502sustaining the decision of the Referee, properly held that this period was “insignificant to establish bona fide exposure and employment”. The record clearly supports the conclusion of the compensation authorities, and it should not be disturbed. Good faith is an important factor in evaluating exposure and employment. To affirm the opinion below in this case may well deluge the Commonwealth with contrived claims.
Montgomery, J., joins in this dissenting opinion.